Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-17, 19-22, 29-33, 37, 39-41, 43-45, 47, and 49-53 are rejected under 35 U.S.C. 103 as being unpatentable over Held (USPN 10,421,489) in view of Missotten (USPN 10,065,691).
Regarding claims 2, 52, and 53, Held teaches a control system for a vehicle, the vehicle comprising a frame 12 extending in a longitudinal direction D of the vehicle and a track system (front and rear track systems 18, 20) for traction of the vehicle, the track system comprising: a track 40 comprising around-engaging outer side and an inner side opposite to the ground-engaging outer side (see fig. 2A); and  a track-engaging assembly 38, 46, for driving and guiding the track around the track- engaging assembly.  The track-engaging assembly comprises: a frame 38 and  a drive system 46 for imparting motion to the track; the track system being pivotable relative to the frame of the vehicle about a steering axis S by a steering mechanism (not shown but discussed in col. 13, lines 3-5) of the vehicle to vary a steering angle of the track system in order to steer the vehicle, the track system being pivotable about a pivot axis K relative to the frame of the vehicle such that longitudinal ends of the track 
Held is silent regarding a drive wheel for imparting motion to the track and a processing entity configured to adjust orientation of the track system relative to the frame while the vehicle ravels forward.  Held teaches a drive motor 46.  Endless tracks for propelling vehicles typically include a drive wheel or sprocket.  
Missotten teaches front and rear wheels 11, 12, with a track trained around the wheels.  At least one of the wheels 11, 12, is a drive wheel connected to a power source (see col. 3, lines 3-8).  Missotten also teaches using actuators 25/35 that adjust the orientation of a track system relative to the frame of the vehicle while the vehicle travels forward (the tracks are angled for climbing or descending inclinations, or when on flat surfaces to avoid the tracks becoming stuck; see col. 4, lines 26-52).
It would have been obvious to one of ordinary skill in the art to provide the Held tracks with drive wheels, as is old and well known and taught by Missotten, in order to convey drive from the drive unit to the track.  It would also have been obvious to configure the processing entity to control the actuator for controlling pivoting movement of the track of Missotten while moving forward, as taught by Helm, in order to level the vehicle in hills and/or tilt the tracks on flat surfaces to avoid the tracks becoming stuck.
Regarding claim 3-6, Held teaches that the processing entity is configured to control the actuator 150 which controls the angle of attack of the track system based on the steering angle of the track system (see col. 18, lines 15-30; col. 19, lines 37-40).  

Regarding claims 11-14, 45, and 53, Held lacks a processing entity responsive to loading on the track.  However, the processing entity of Missotten is configured to control the actuator for controlling the pivoting movement of the track system about the pivot axis relative to the frame of the vehicle based on loading on the track system (see col. 4, lines 18-25; pressure in actuators is monitored to determine load on track system, which also indicate compliance of the ground, and automatically adjust actuators in response) to manage a pressure distribution of the track system on the ground.  It would have been obvious to one of ordinary skill in the art to control the tilt actuator of Held in response to loading on the track system, as taught by Missotten, in order to manage pressure distribution of the track system on the ground.  Regarding claims 13 and 14, the processing entity of Misssotten is also configured to control the actuator to transfer at least part of loading on the track system towards a longitudinal rear end portion of the track system (see col. 4, lines 45-52, the track units are constantly tilted up at the front, thereby transferring load to the rear end portion of the track system).  It would have been obvious to transfer at least part of the load towards the rear of the track, as taught by Missotten, in order to facilitate travel over uneven ground.

Regarding claim 18, both references teach the processing entity is configured to control the actuator for controlling the pivoting movement of the track system about the pivot axis relative to the frame of the vehicle while the vehicle is in motion.  
Regarding claim 19, Held teaches the track system comprises an anti-rotation device (stops and tilt actuators 150) to restrict the pivoting movement of the track system about the pivot axis relative to the frame of the vehicle.  
Regarding claim 20, in Held, the anti-rotation is connected between the frame of the track system and the frame of the vehicle and configured to engage the frame of the track system in order to limit the pivoting movement of the track system about the pivot axis relative to the frame of the vehicle.  
Regarding claims 21 and 22, the processing entity is configured to automatically generate a command conveyed to the actuator to control the pivoting movement of the track system about the pivot axis relative to the frame of the vehicle (Held teaches the control can be initiated by a user, then the controller is automated to provide control commands to the actuators; see col. 18, lines 14-32).  

Regarding claims 37, 39, 41, 43 and 44, both references teach the processing entity is configured to control the actuator based on at least one of: information regarding a state of the vehicle; information regarding an environment of the track system; and information regarding a state of the track system (the inclination of the chassis 1 with respect to the horizontal or profile of the ground, see para [0032], lines 1-4, in Missotten; and col. 18, lines 15-45, in Held).
	Regarding claim 40, Held teaches controlling the orientation of the track system in response to a steering angle of the track system.  
Regarding claims 47 and 49, Held teaches multiple vehicle sensors, including for steering and tilt angle (see col. 18, lines 22-25).  Missotten also teaches a number of sensors (rotation sensor 23, in col. 3, lnes 59-67; and vehicle inclination sensor, in col. 4, lines 36-37).
Regarding claim 50, Held teaches that the track system is a first track system 18 and the actuator being a first actuator.  The vehicle also comprises a second track system 20 comprising the same configuration as the first track system.
Regarding claim 51, the processing entity of Held is configured to control the first actuator and the second actuator differently (in opposite directions, as seen in Figures 8 and 9) for controlling the pivoting movement of the first track system about the first pivot axis relative to the frame of the vehicle and the pivoting movement of the second track system about the second pivot axis relative to the frame of the vehicle differently.  

Claims 23-27 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Held and Misotten as applied to claims 2-22, 29-33, 37, 39-41, 43-45, 47, and 49-53  above, and further in view of Smith (USPN 9,031,698).
Regarding claims 23 and 24, the vehicle of the combination comprises a user interface, but it is silent regarding a communication device being part of the user interface. 
Smith teaches a vehicle control system for a tracked vehicle having a combined user interface and communication device 814 (smart phone with a keyboard for user interface and a transmitter for communication between the user interface and the vehicle; see col. 10, lines 27-33)) that communicated with a control device 810 to control multiple functions of the tracked vehicle.
It would have been obvious to one of ordinary skill in the art to provide the Missotten control system with a combined user interface and communication device (a smart phone or tablet) in order to provide remote control to the vehicle and provide the functionality of a dedicated control system at less cost and with enhanced capability (see col. 8, lines 57-62).  Regarding claims 25-27 and 48, Smith teaches the use of a smart phone, which is a personal communication device that can wirelessly communicates with the processing entity or controller.
Claims 38, 46, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Held and Misotten as applied to claims 2-22, 29-33, 37, 39-41, 43-45, 47, 49-53 and 55 above, and further in view of Kim (PGPub 2009/0085311).
The combination is silent regarding controlling the vehicle controls in response to vehicle speed.
Kim teaches controlling the position of the vehicle frame 104 relative to its track frame using vehicle speed as a control input (traveling sensor 23 measures traveling speed of the vehicle, see para [0051],  and control unit 40 performs level control using hydraulic actuators based on traveling speed that is detected, see para [0052] and [0056]).  Speed affects the safe operation of the tilt controls.  For 
It would have been obvious to one of ordinary skill in the art to provide the combination vehicle with tilt actuator controls responsive to vehicle speed, as taught by Kim, in order to safely operate the tilt operation of the vehicle.

Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive.
Applicant argues that Held teaches away from controlling the tilt actuator for the track systems during forward movement of the vehicle and that modifying Held to include tilt controls that operate during forward travel would render Held unsatisfactory for its intended use.  The examiner disagrees.  The examiner agrees that Held teaches a control strategy that involves tilting track systems during sideways movement of the vehicle, however, Held in no way teaches away from additional uses for the track tilting structure. Providing control strategies using the track tilting actuator while moving forward would in no way destroy the ability to use the same actuator and control entity during sideways movement of the vehicle.   Missotten teaches several different control strategies or modes of operation that use a track tilting actuator while the vehicle travels forward.  Configuring the control entity of Held to include one of more of the control strategies taught Missotten, to control the tilt actuator during forward travel, would have been obvious to one of ordinary skill in the art to provide safe and effective operation of the track systems and would not interfere with the sideways operation of the tracks taught by Held.  Therefore, the rejections are being maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611